                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARTIN SCHNEIDER, et al.,                           Case No. 16-cv-02200-HSG
                                   8                    Plaintiffs,                          ORDER GRANTING IN PART AND
                                                                                             DENYING IN PART MOTION TO
                                   9             v.                                          MODIFY CLASS DEFINITIONS
                                  10     CHIPOTLE MEXICAN GRILL, INC.,                       Re: Dkt. No. 159
                                  11                    Defendant.

                                  12     I.   BACKGROUND
Northern District of California
 United States District Court




                                  13          On September 29, 2018, the Court certified the following classes:

                                  14                  California: All persons in California who purchased Chipotle’s Food
                                                      Products containing meat and/or dairy ingredients during the Class
                                  15                  Period.
                                  16                  Maryland: All persons in Maryland who purchased Chipotle’s Food
                                                      Products containing meat and/or dairy ingredients during the Class
                                  17                  Period.
                                  18                  New York: All persons in New York who purchased Chipotle’s Food
                                                      Products containing meat and/or dairy ingredients during the Class
                                  19                  Period.
                                  20   Dkt. No. 136 at 30. On January 9, 2019, Plaintiffs filed an administrative motion to approve their
                                  21   class notice plan. Dkt. No. 150. The proposed notices attached to Plaintiffs’ administrative
                                  22   motion included the following under the heading “What Is This Case About?”:

                                  23                  The lawsuit claims that Chipotle’s ‘non-GMO’ advertising located in
                                                      its restaurants is misleading and deceptive.
                                  24

                                  25   Dkt. No. 150-1, Ex. 2. Defendant opposed the administrative motion, asserting that “it would be

                                  26   inaccurate for the Court to notify members of the certified classes that ‘the class claims, issues, or

                                  27   defenses’ in this case (Fed. R. Civ. Proc. 23(c)(2)(B)(iii)) are limited to the ‘non-GMO’

                                  28   advertising located in Chipotle’s restaurants.” Dkt. No. 151 at 2 (emphasis added). Defendant
                                   1   additionally objected on the basis that the notice plan excluded from the certified classes:

                                   2                    (1) any Judge or Magistrate presiding over this action and members
                                                        of their families; (2) Chipotle, Chipotle’s subsidiaries, parents,
                                   3                    successors, predecessors, and any entity in which Chipotle has a
                                                        controlling interest, and its current or former employees, officers, and
                                   4                    directors; (3) counsel for Plaintiffs and Chipotle; and (4) legal
                                                        representatives, successors, or assigns of any such excluded persons.
                                   5

                                   6   Id. The Court held a hearing on January 24, 2019 to discuss Defendant’s objections to the

                                   7   proposed notice plan, and set a briefing schedule regarding the currently-pending motion to

                                   8   modify class definitions. Dkt. No. 160.

                                   9       II.   DISCUSSION
                                  10             “Even after a certification order is entered, the judge remains free to modify it in the light

                                  11   of subsequent developments in the litigation.” Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 160

                                  12   (1982). “[D]istrict courts have broad discretion to modify class definitions.” Nevarez v. Forty
Northern District of California
 United States District Court




                                  13   Niners Football Co., LLC, 326 F.R.D. 562, 575 (N.D. Cal. 2018) (quoting Powers v. Hamilton

                                  14   County Public Defender Com'n, 501 F.3d 592, 619 (6th Cir. 2007), and collecting cases).

                                  15             Plaintiffs request that the Court modify the class definitions and certify the following

                                  16   classes:

                                  17                    California: All persons in California who purchased Chipotle’s Food
                                                        Products containing meat and/or dairy ingredients in its restaurants
                                  18                    during the Class Period.
                                  19                    Maryland: All persons in Maryland who purchased Chipotle’s Food
                                                        Products containing meat and/or dairy ingredients in its restaurants
                                  20                    during the Class Period.
                                  21                    New York: All persons in New York who purchased Chipotle’s Food
                                                        Products containing meat and/or dairy ingredients in its restaurants
                                  22                    during the Class Period.
                                  23   Dkt. No. 159 at 6.1

                                  24
                                       1
                                  25     Plaintiffs additionally request the following language be added to the class definitions:
                                       “Excluded from the California, Maryland, and New York Classes are: (1) any Judge or Magistrate
                                  26   presiding over this action and members of their families; (2) Chipotle, Chipotle’s subsidiaries,
                                       parents, successors, predecessors, and any entity in which Chipotle has a controlling interest, and
                                  27   its current or former employees, officers, and directors; (3) counsel for Plaintiffs and Chipotle; and
                                       (4) legal representatives successors, or assigns of any such persons.” Dkt. No. 159 at 6. This
                                  28   language tracks the class notice exclusions to which Defendant originally objected. See Dkt. No.
                                       151 at 2. At the January 24 hearing, the Court directed Defendant to file a letter brief on or before
                                                                                          2
                                   1             Defendant contends that the proposed modifications would “render the modified

                                   2   definitions both over- and under- inclusive” by including individuals who were not misled by the

                                   3   “non-GMO” signage, and by failing to include class members who have been exposed to alleged

                                   4   misrepresentations outside Chipotle restaurants. Dkt. No. 163 at 5–6.

                                   5             In its order granting class certification, the Court noted that “Plaintiffs currently identify

                                   6   representations on three in-store signs displayed during the class period, which state, respectively,

                                   7   (1) ‘[w]hen it comes to our food, genetically modified ingredients don’t make the cut,’ Dkt. No.

                                   8   92-34; (2) ‘all of our food is non-GMO,’ Dkt. No. 92-21, and; (3) ‘only non-GMO ingredients,’

                                   9   Dkt. No. 92-35.” Dkt. No. 136 at 2. The Court also noted that “[n]either party has offered any

                                  10   evidence or argument that members of the proposed classes could have purchased Chipotle meat

                                  11   and/or dairy products without setting foot inside the restaurants, and therefore without having been

                                  12   exposed to any of this signage.” Id. at 24–25.
Northern District of California
 United States District Court




                                  13             The Court is not persuaded by Defendant’s contention that the proposed modifications

                                  14   meaningfully alter the scope of the previously certified classes. Based on the parties’ submissions

                                  15   to the Court thus far, any individual who purchased Chipotle’s products during the class period

                                  16   necessarily did so in a Chipotle restaurant, and was therefore exposed to at least one of the three

                                  17   in-store signs Plaintiffs allege to be misleading. Neither party has proffered a scenario in which a

                                  18   class member who did not set foot in a Chipotle restaurant would have both: (1) been exposed to

                                  19   any of the statements at issue, and (2) subsequently purchased a Chipotle product during the class

                                  20   period.

                                  21             As for Defendant’s argument that the proposed modification improperly includes

                                  22   individuals who were exposed to the alleged misrepresentations but were not misled because they

                                  23   were “aware of the alleged deception,” the Court finds that the proposed modification does not

                                  24

                                  25   January 31 alleging improper modification of the class based on the exclusions described in the
                                       proposed notice plan. Dkt. No. 160. Defendant filed no such brief and makes no argument
                                  26   concerning this language in its opposition to the currently-pending motion. The Court deems any
                                       opposition to the listing of these exclusions in Plaintiffs’ proposed notice to be waived. See Nev.
                                  27   Dep't of Corr. v. Greene, 648 F.3d 1014, 1020 (9th Cir. 2011). The Court also finds the
                                       exclusions unnecessary in the class definition, and because Defendant has provided no authority
                                  28   requiring their explicit inclusion, the Court DENIES Plaintiff’s request to include this language in
                                       the modified class definition.
                                                                                          3
                                   1   include any potential class members that were not included in the classes previously certified. The

                                   2   Court has already addressed Defendant’s argument regarding disclaimers in its September 29,

                                   3   2018 order and will not do so again here. See Dkt. No. 136 at 10–11.

                                   4   III.   CONCLUSION
                                   5          For the foregoing reasons, the Court GRANTS IN PART Plaintiffs’ motion to modify the

                                   6   class definitions. The Court hereby modifies the classes previously certified, and certifies the

                                   7   following classes:

                                   8                  California: All persons in California who purchased Chipotle’s Food
                                                      Products containing meat and/or dairy ingredients in its restaurants
                                   9                  during the Class Period.
                                  10                  Maryland: All persons in Maryland who purchased Chipotle’s Food
                                                      Products containing meat and/or dairy ingredients in its restaurants
                                  11                  during the Class Period.
                                  12                  New York: All persons in New York who purchased Chipotle’s Food
Northern District of California
 United States District Court




                                                      Products containing meat and/or dairy ingredients in its restaurants
                                  13                  during the Class Period.
                                  14          IT IS SO ORDERED.

                                  15   Dated: 2/12/2019

                                  16                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  17                                                    United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         4
